Citation Nr: 1734299	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for bilateral hip and knee disabilities, each to include as secondary to the service-connected right ankle disability.

In May 2010, the Veteran testified before the undersigned at a Board Video Conference hearing.  A copy of the transcript is of record.

In November 2010, July 2014 and July 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's current left knee strain is etiologically related to the service-connected right ankle disability.

2.  The Veteran's current left hip strain is etiologically related to the service-connected right ankle disability.



CONCLUSIONS OF LAW

1.  The Veteran's current left knee strain was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The Veteran's current left hip strain was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further notice or  assistance is unnecessary to aid the Veteran in substantiating his claims for service connection.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran claims service connection for left knee and left hip disabilities, as secondary to gait changes caused by his service-connected right ankle disability.

In a February 2008 statement, private doctor, D. C., D.P.M., who stated that he had reviewed the Veteran's records, opined that the Veteran injured his ankle in service in June 1997, and experienced continuing right ankle pain as a result.  He opined further that since his 1997 ankle injury, the Veteran also experienced knee, hip and back pain, secondary to the splinting mechanism employed on his ankle and the way he had to walk as a result.  In a January 2010 statement, doctor, D. C. opined that the Veteran's right ankle disability was related to his military service, and that the limping and guarding from the right ankle disability led to secondary leg, knee and eventually hip pain.

In accordance with the Board's July 2015 remand, the Veteran was afforded VA examinations and a VA opinion in July 2016.  The Veteran was diagnosed with a left knee strain and a left hip strain.  The examiner opined that the Veteran's left knee and left hip disabilities were not directly related to his active military service or diagnosed within a year of his discharge.  However, the examiner did conclude that the Veteran's left knee and left hip disabilities were caused or aggravated by his service-connected right ankle disability.  

Specifically, the examiner noted that the Veteran sustained a right ankle injury in service in June 1997, and he reported chronic right ankle pain since that time.  He separated from service in September 1998, and self-treated the right ankle pain with ankle wraps and braces.  He also sought medical care for the right ankle condition with a non-VA specialist, D.C., D.P.M. beginning in 2002.  Dr. C. stated in a February 2008 letter that the Veteran had experienced right ankle pain since 1997 and developed knee and hip pain, secondary to the splinting mechanism of the right ankle.  The Veteran ultimately required stabilization surgery of the right ankle due to chronic lateral ankle instability in January 2008, and was eventually diagnosed with a chronic right ankle strain status post ankle stabilization surgery in January 2008.  The examiner also noted that the Veteran's right ankle condition was significant enough to require surgical correction, and there is medical documentation from a specialist of secondary hip and knee pain due to the chronic right ankle condition.  Furthermore, findings on examination in July 2016 revealed reduced ranges of motion of the left hip and left knee, and a limp and altered gait.  The examiner concluded that due to the chronic right ankle disability, the left hip and left knee have had an ongoing increased weight bearing burden.  As such, the examiner opined that it is as likely as not that the current left hip strain and left knee strain were caused or aggravated by gait changes caused by the service-connected right ankle disability.

As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The medical evidence of record shows that the Veteran has complained of left knee and left hip problems, related to his service-connected right ankle disability.  The medical evidence of record shows that the Veteran has a current diagnosis of a left knee and left hip strain.  Furthermore, private physician, Dr. D.C. and a VA examiner opined that the Veteran's left knee and left hip disabilities are related to his service-connected right ankle disability.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's left knee and left hip disabilities were caused or aggravated by his service-connected right ankle disability.  Thus, the Board finds that service connection for a left knee strain and a left hip strain, on a secondary basis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for a left knee strain is granted.

Service connection for a left hip strain is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


